Citation Nr: 0202298	
Decision Date: 03/11/02    Archive Date: 03/15/02

DOCKET NO.  94-32 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
residuals of a tonsillectomy, to include a vocal and/or 
throat disorder.     


REPRESENTATION

Appellant represented by:	Jeffrey Wood, Esquire


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel

INTRODUCTION

The appellant served on active duty from June 1943 to January 
1946.  

This appeal originally came before the Board of Veterans' 
Appeals (Board) on appeal of a January 1995 rating action 
from the St. Louis, Missouri, Department of Veterans Affairs 
(VA) Regional Office (RO), which found that no new and 
material evidence had been submitted to warrant reopening the 
appellant's claim of entitlement to service connection for 
the residuals of a tonsillectomy.  The Board entered a 
decision in this case on December 30, 1996, denying the 
appeal.  

The appellant appealed to the United States Court of Appeals 
for Veterans Claims (hereinafter, "the Court").  In an 
Order, dated in July 1998, the Court vacated the Board's 
December 1996 decision and returned the case to the Board for 
further development and readjudication.   

In a November 1998 decision, the Board determined that no new 
and material evidence had been submitted to warrant reopening 
the appellant's claim of entitlement to service connection 
for the residuals of a tonsillectomy, to include a vocal 
and/or throat disorder.  Subsequently, the appellant appealed 
to the Court.  In a May 2000 decision, the Court affirmed the 
Board's November 1998 decision.  The case was appealed to the 
United States Court of Appeals for the Federal Circuit and in 
an Order, dated in December 2000, the Federal Circuit 
remanded the case to the Board for further consideration.  In 
addition, in a February 2001 Order, the Court vacated the 
Board's November 1998 decision which found that no new and 
material evidence had been submitted to warrant reopening the 
appellant's claim of entitlement to service connection for 
the residuals of a tonsillectomy, to include a vocal and/or 
throat disorder, and remanded the appellant's claim to the 
Board for further development and readjudication.  Thus, the 
issue of whether new and material evidence has been submitted 
to reopen a claim of entitlement to service connection for 
the residuals of a tonsillectomy, to include a vocal and/or 
throat disorder, is now before the Board for further 
consideration consistent with the Federal Circuit's December 
2000 Order and the Court's February 2001 Order.  

In a January 1995 rating action, the RO denied the 
appellant's claim for entitlement to an evaluation in excess 
of 30 percent for post-traumatic stress disorder (PTSD).  The 
appellant subsequently filed a timely appeal.  In a December 
1996 decision, the Board remanded the appellant's claim to 
the RO for further development.  In a February 2000 rating 
action, the RO increased the appellant's rating for his 
service-connected PTSD from 30 percent to 50 percent 
disabling.  In addition, in a January 2001 rating action, the 
RO assigned a 100 percent disabling rating for the 
appellant's service-connected PTSD.  The Board notes that the 
100 percent disabling rating is considered a full grant of 
benefits sought on appeal.  Accordingly, this issue is not 
before the Board for appellate consideration.


FINDINGS OF FACT

1.  In April 1989, the RO issued a rating decision which 
denied service connection for the residuals of a 
tonsillectomy, to include a vocal and/or throat disorder, on 
the basis that the recently submitted evidence was 
insufficient to reopen the claim.  The appellant was provided 
notice of the decision and his appellate rights.  He did not 
file a Notice of Disagreement (NOD).  

2.  Evidence added to the record since the April 1989 rating 
decision, when viewed in conjunction with the evidence 
previously of record, is not cumulative and bears directly 
and substantially upon the specific matter under 
consideration (i.e., whether the appellant currently has a 
throat disorder), and by itself or in conjunction with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  







CONCLUSION OF LAW

Evidence received since the unappealed April 1989 rating 
decision, which denied service connection for the residuals 
of a tonsillectomy, to include a vocal and/or throat 
disorder, on the basis that the recently submitted evidence 
was insufficient to reopen the claim, is new and material, 
and the claim for this benefit is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.104, 
3.156(a) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Relevant Law and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (2001).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In an April 1989 rating decision, the RO denied the 
appellant's claim of entitlement to service connection for 
the residuals of a tonsillectomy, to include a vocal and/or 
throat disorder, on the basis that the recently submitted 
evidence was insufficient to reopen the claim.  The appellant 
was provided notice of the decision and his appellate rights.  
He did not file an NOD.  38 U.S.C.A. §§ 7105(a), (b)(1) (West 
1991 & Supp. 2001); 38 C.F.R. §§ 20.200, 20.302(a)(2001).  
Therefore, the April 1989 rating decision became final when 
the appellant did not file an NOD within one year of the date 
he was notified of that unfavorable determination.  38 
U.S.C.A. § 7105(c)(West 1991 & Supp. 2001).  

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is 38 U.S.C.A. § 5108, which provides that "[i]f 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the [Board] 
shall reopen the claim and review the former disposition of 
the claim."  Therefore, once a RO decision becomes final 
under section 7105(c), absent the submission of new and 
material evidence, the claim cannot be reopened or 
adjudicated by the VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed.Cir. 1996).

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a two-part 
analysis.  First, the Board must determine whether the 
evidence presented or secured since the prior final 
disallowance of the claim is "new and material."  Second, 
if the Board determines that the evidence is "new and 
material," it must reopen the claim and evaluate the merits 
of the claim in view of all the evidence, both new and old.  
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
Evans v. Brown, 9 Vet. App. 273, 284, (1996) (citing Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 
(Fed. Cir. 1996) (table)).  However, such evidence must tend 
to prove the merits of the claim as to each essential element 
that was a specified basis for the last final disallowance of 
the claim.


II.  Factual Background

The appellant's original claim for service connection for the 
residuals of a tonsillectomy, to include a throat disorder, 
was denied in an unappealed rating decision of August 1984.  
At that time, the RO determined that a throat condition was 
not shown by the evidence of record.  The most recent final 
denial of the claim was in an April 1989 rating decision, 
when the RO denied service connection for the residuals of a 
tonsillectomy, to include a vocal and/or throat disorder, on 
the basis that the recently submitted evidence was 
insufficient to reopen the claim.  As set forth earlier, the 
April 1989 rating decision became final.

The evidence of record at the time of the April 1989 rating 
decision primarily consisted of the appellant's separation 
examination, dated in January 1946.  In this regard, the 
Board notes that the appellant's service medical records were 
destroyed in the fire at the National Personnel Records 
Center (NPRC) in 1973.  However, the appellant's January 1946 
separation examination is available and shows that at that 
time, the appellant did not have any ear, nose, or throat 
abnormalities.  The examination report is negative for any 
reference to a tonsillectomy.  

In January 1984, the appellant filed VA Form 21-526, 
Veteran's Application for Compensation or Pension.  At that 
time, he noted that he had undergone a tonsillectomy in 1944 
while he was stationed in New Caledonia.  The appellant noted 
that in 1944, he had also developed a throat condition.   

In a correspondence from the appellant to the RO, dated in 
February 1989, the appellant stated that while he was 
stationed in New Caledonia in the South Pacific, his tonsils 
were removed without any anesthesia.  The appellant contended 
that the surgery damaged his vocal chords and that his voice 
changed. 

In February 1989, the RO requested records from the Surgeon 
General's Office pertinent to any hospitalization of the 
appellant during his period of service.  Under the 
appellant's service number, there was a notation of hospital 
admission in May 1944 for an unrelated disorder.  The NPRC 
advised the RO that no further service medical records were 
on file.  

Evidence submitted subsequent to the April 1989 rating 
decision includes outpatient treatment records from the VA 
Medical Center (VAMC) in Poplar Bluff, Missouri, from October 
1992 to March 1997, and from February 1999 to May 2000, a 
Discharge Summary from the Poplar Bluff VAMC, dated in August 
1994, a VA Consultation Sheet, dated in April 1999, lay 
statements, and hearing testimony.   

Outpatient treatment records from the Poplar Bluff VAMC, from 
October 1992 to November 1994, show that the appellant was 
hospitalized from October to November 1992 for psychiatric 
symptoms.  Upon admission, the appellant stated that he had a 
paralyzed vocal chord which was associated with hoarseness, 
swallowing difficulties, headaches, asthma, back pain, chest 
pain, etc.  While he was hospitalized, he underwent an ear, 
nose, and throat consultation and was diagnosed with a left 
vocal cord paralysis.  The examining physician noted that the 
origin of the appellant's left vocal chord paralysis was 
supposedly when a nerve was cut during a tonsil operation 
while he was in the military.  The appellant also underwent 
an esophagogram and the results were negative for esophageal 
pathology.  Upon his discharge, his diagnoses included 
paralysis of the left vocal chord, asymptomatic.  

The Poplar Bluff VAMC records also show that in January 1993, 
the appellant was treated after complaining of throat pain.  
At that time, it was noted that his throat was not inflamed 
upon examination.  There was evidence of tonsillar 
tenderness.  The impression was of tonsillitis.  The records 
reflect that in February 1993, the appellant was treated 
after complaining that he had not been able to talk for the 
last two days.  At that time, the physical examination showed 
that his tonsils were not enlarged and that the post-
pharyngeal wall was not red.  The diagnosis was of 
laryngitis.  The records further show that in October 1993, 
the appellant was treated after complaining of hoarseness for 
the past several days.  At that time, he stated that he had a 
history of vocal chord paralysis.  According to the records, 
in November 1993, the appellant was further evaluated for 
hoarseness.  At that time, the impression was unresolved 
laryngitis.  

Additional records from the Poplar Bluff VAMC show that the 
appellant was hospitalized from November to December 1993.  
Upon admission, the appellant stated that he had a history of 
a paralyzed vocal chord which was the result of a 
tonsillectomy performed under local anesthesia while serving 
in the Army in New Caledonia.  The appellant noted that 
through the years, he had suffered from frequent episodes of 
laryngitis.  According to the appellant, at present, he would 
lose his voice approximately once every three or four months.  
The appellant noted that he often woke up in the middle of 
the night and felt as though he was choking.  The examining 
physician stated that it was possible that the appellant was 
suffering from some laryngeal stridor.  The examiner noted 
that the appellant's speech was legible and that he spoke 
without difficulty.  The physical examination showed that 
there were no pharyngeal lesions.  The appellant's neck was 
evaluated as normal, without lymphadenopathy.  An ear, nose, 
and throat consultation revealed paralysis of the left vocal 
chord, without evidence of tumors.  Upon his discharge, the 
diagnoses included paralysis of the left vocal chord and 
chronic recurrent laryngitis.   

A correspondence from Mr. V.H., the appellant's friend, to 
the RO, dated in February 1994, shows that at that time, Mr. 
H. stated that the appellant had undergone a throat operation 
while he was in the military and that following the 
operation, he had trouble talking.  According to Mr. H., at 
present, the appellant's voice was "nearly gone."   

A correspondence from the appellant to the RO, dated in 
February 1994, shows that at that time, the appellant stated 
that while he was in the military, he underwent throat 
surgery and subsequently suffered from chronic throat 
problems.  The appellant indicated that during service, his 
physician informed him that he had a pinched nerve which 
caused him to develop a paralyzed vocal chord which softened 
and raised his voice.  He noted that at present, he could not 
yell and that he "choked" easily.  According to the 
appellant, his vocal chord was partly over his wind pipe.

A Discharge Summary from the Poplar Bluff VAMC shows that the 
appellant was hospitalized for 11 days in August 1994 for 
psychiatric symptoms.  Upon his discharge, his diagnoses 
included the following: (1) paralysis of the left vocal 
chord, and (2) chronic recurrent laryngitis.   

In September 1994, the appellant submitted statements from 
the following people: (1) Mr. R.K., the appellant's friend 
from the military, and (2) Mr. V.S., the appellant's friend 
from the military.  The statements support the appellant's 
contention that he underwent a tonsillectomy during service 
and subsequently developed vocal problems and a throat 
disorder. 

In July 1995, a hearing was conducted at the RO.  At that 
time, the appellant testified that while he was stationed in 
New Caledonia, he underwent a tonsillectomy.  (Transcript, p. 
3).  The appellant stated that following the surgery, he 
developed problems with his vocal chords and throat.  (Id.).  
He indicated that in the early 1950's, he sought medical 
treatment from a throat specialist.  (T.4,5).  According to 
the appellant, the specialist informed him that he had a 
paralyzed vocal chord.  (T.5).  He reported that he could not 
remember whether or not the physician made any reference to 
his tonsils.  (Id.).  The appellant noted that he also could 
not remember the name of the specialist.  (Id.).  

A correspondence from Mr. D.B. to the RO, dated in July 1995, 
shows that at that time, Mr. B. stated that he had worked 
with the appellant at Wagner Electric in 1949.  Mr. B. 
indicated that during that period of time, the appellant had 
throat problems.  According to Mr. B., the appellant had a 
soft "gravel" voice and he would lose his voice for two 
weeks at a time.  The appellant noted in a cover letter that 
medical records from Wagner Electric were unavailable.  

In March 1997, the RO received outpatient treatment records 
from the Poplar Bluff VAMC, from October 1992 to March 1997.  
The records show that in March 1997, the appellant stated 
that during service, he underwent a tonsillectomy.  He 
indicated that following the surgery, he developed vocal 
chord paralysis.  According to the appellant, at present, his 
symptoms were getting worse.  

A VA Consultation Sheet shows that in April 1999, the 
appellant underwent a gastroenterology consultation.  At that 
time, he gave a history of paralyzed vocal chords with 
chronic hoarseness of the voice.  The appellant also stated 
that he had a history of gastroesophageal reflux disease 
(GERD).  He denied odynophagia, but noted that he had 
occasional dysphagia and choking of food, which he attributed 
to his history of paralyzed vocal chords.  Following the 
physical examination, the appellant's diagnoses included a 
history of paralyzed vocal chords, with intermittent choking 
of food which was possibly due to globus sensation.  

In May 2000, the RO received outpatient treatment records 
from the Poplar Bluff VAMC, from February 1999 to May 2000.  
The records show intermittent treatment for the appellant's 
psychiatric problems.  According to the records, in October 
1999, the appellant stated that he had done well following 
throat surgery to clear up paralyzed vocal chords.  At that 
time, the appellant indicated that his surgery was performed 
while he was in the military "during a removal of his 
tonsils."  The appellant noted that the surgery was 
performed by a medic and not a doctor.  The records further 
show that in January 2000, the appellant noted that he had 
been recently evaluated by a Dr. Wright, an ear, nose, and 
throat physician who had performed surgery on his vocal 
chords.  It was noted that the surgery had helped with the 
appellant's hoarseness and that his voice seemed almost 
normal.  


III.  Analysis

The Board has reviewed the evidence submitted since the April 
1989 rating decision and has determined that the outpatient 
treatment records from the Poplar Bluff VAMC, from October 
1992 to November 1994, and the Discharge Summary from the 
Poplar Bluff VAMC, dated in August 1994, are "new and 
material."  As previously stated, "new and material" 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  The 
Board notes that the medical records from the Poplar Bluff 
VAMC are "new" in that they were not of record at the time 
of the RO's denial in April 1989.  Moreover, the Poplar Bluff 
VAMC records are "material" because they are probative of 
the issue at hand, which is whether the appellant currently 
has residuals of a tonsillectomy, to include a vocal and/or 
throat disorder.  

As previously stated, the appellant's original claim for 
service connection for the residuals of a tonsillectomy, to 
include a throat disorder, was denied in an unappealed rating 
decision of August 1984 on the basis that a throat condition 
was not shown by the evidence of record.  Thus, the RO 
essentially denied the appellant's claim on the basis that 
there was no current evidence of any residuals of a 
tonsillectomy, to include a throat disorder.  The most recent 
final denial of the claim was in an April 1989 rating 
decision when the RO denied service connection for the 
residuals of a tonsillectomy, to include a vocal and/or 
throat disorder, on the basis that the recently submitted 
evidence was insufficient to reopen the claim.  

In the instant case, the Poplar Bluff VAMC records show that 
the appellant currently suffers from paralysis of the left 
vocal chord and a throat disorder manifested by chronic 
laryngitis and difficulty swallowing.  Thus, the "new" 
evidence shows that the appellant currently has a throat 
disorder.  Therefore, in light of the above, it is the 
Board's determination that the outpatient treatment records 
from the Poplar Bluff VAMC, from October 1992 to November 
1994, and the Discharge Summary from the Poplar Bluff VAMC, 
dated in August 1994, are "new and material."  Accordingly, 
the appellant's claim for service connection for the 
residuals of a tonsillectomy, to include a vocal and/or 
throat disorder, is reopened.  


ORDER

New and material evidence having been submitted, the claim 
for service connection for the residuals of a tonsillectomy, 
to include a vocal and/or throat disorder, is reopened, and 
the appeal is allowed to that extent.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

In the instant case, the appellant contends that during 
service, he had his tonsils removed and subsequently 
developed vocal problems and a throat disorder.  In this 
regard, the appellant has submitted lay statements from Mr. 
R.K. and Mr. V.S., his friends from the military, in support 
of his contentions.  However, the Board notes that the 
outpatient treatment records from the Poplar Bluff VAMC, from 
October 1992 to November 1994, show current treatment for the 
appellant's tonsils.  The records reflect that in January 
1993, the appellant was treated after complaining of throat 
pain.  Upon physical examination, there was evidence of 
tonsillar tenderness.  The impression was of tonsillitis.  In 
addition, the records further show that in February 1993, the 
appellant was treated after complaining of laryngitis.  At 
that time, the physical examination showed that his tonsils 
were not enlarged and that the post-pharyngeal wall was not 
red.  Thus, in light of the above, the Board notes that the 
evidence of record is unclear as to whether or not the 
appellant's tonsils have been removed.  Accordingly, it is 
the Board's determination that a VA examination, as specified 
in greater detail below, should be performed.  The statutory 
duty to assist the appellant in the development of evidence 
pertinent to his claim includes a contemporaneous and 
thorough examination when appropriate.  Littke v. Derwinski, 
1 Vet. App. 90 (1990).      

In addition, the Board further notes that according to the 
outpatient treatment records from the Poplar Bluff VAMC, from 
February 1999 to May 2000, in January 2000, the appellant 
stated that a Dr. Wright had recently performed surgery on 
his vocal chords.  However, the Board observes that the 
evidence of record is negative for any records from Dr. 
Wright.  Thus, inasmuch as the VA is on notice of the 
existence of additional VA and private medical records, these 
records should be obtained prior to any further appellate 
review of this case.  See Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992); see generally Murincsak v. Derwinski, 2 Vet. App. 
363, 372-73 (1992).  As additional action by the RO may be 
helpful in either obtaining such putative records, or 
documented information that the medical records cannot be 
obtained, further development in this regard is warranted.

The case is therefore REMANDED for the following actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should, in accordance with 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2097-98 (2000) (codified as amended 
at 38 U.S.C.A. § 5103A (West Supp. 
2001)), request that the appellant 
identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who had 
treated him at any time including 
following service, for the residuals of a 
tonsillectomy, to include a vocal and/or 
throat disorder. With any necessary 
authorization from the appellant, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the appellant in response to this 
request, which have not been previously 
secured, to specifically include 
outpatient treatment records from the 
Poplar Bluff VAMC, from March 1997 to the 
present, and medical records from Dr. 
Wright.  The RO should also inform the 
appellant of any records it has been 
unsuccessful in obtaining as provided 
under Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (codified as 
amended at 38 U.S.C.A. § 5103A (West 
Supp. 2001)).

3.  Thereafter, the RO should schedule 
the appellant for a comprehensive VA 
examination by an appropriate specialist, 
if available, to determine the nature, 
severity, and etiology of any residuals 
of a tonsillectomy, to include a vocal 
and/or throat disorder, found to be 
present.  The claims folder must be made 
available to the examiner for review in 
conjunction with the examination.  All 
necessary special studies or tests are to 
be accomplished.  After a review of the 
examination findings and the entire 
evidence of record, it is requested that 
the examiner render an opinion regarding 
whether or not the appellant's tonsils 
have been removed. 

If the examiner determines that the 
appellant's tonsils have been removed, it 
is requested that the examiner render an 
opinion regarding whether it is at least 
as likely as not that any residuals of a 
tonsillectomy, to specifically include a 
vocal and/or throat disorder, if found, 
are related to the appellant's period of 
active service.  A complete rationale for 
any opinion expressed should be included 
in the examination report.

4.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should review the 
examination report.  If the report is not 
in complete compliance with the 
instructions provided above, appropriate 
action should be taken.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).   

5.  Thereafter, after undertaking any 
additional development deemed appropriate 
in addition to that requested above, the 
RO should readjudicate the issue of 
entitlement to service connection for the 
residuals of a tonsillectomy, to include 
a vocal and/or throat disorder. If the 
benefit sought on appeal remains denied, 
the appellant and his representative, if 
any, should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The purpose of this remand is to obtain additional 
development.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The appellant need take no 
action unless otherwise notified; however, the appellant is 
advised that failure to cooperate by not reporting for any 
scheduled examinations may result in the denial of the claim.  
38 C.F.R. § 3.655 (2000).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 



